DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stadlin, CH000254831.
Regarding claim 1, Stadlin teaches a measuring apparatus (figure 1) for measuring an occlusal distance and/or a size of a space of a missing tooth, comprising a connecting rod (b) and a measuring head (c) (a), wherein the measuring head (c) (a) is disposed at an upper end of the connecting rod (b), characterized in that, the measuring head (c) (a) comprises a first measuring ruler (c) and a second measuring ruler (a), a lower end of the second measuring ruler is connected to the upper end of the connecting rod (b), the first measuring ruler (c) and the second measuring ruler (a) are perpendicular to each other, and one end of the first measuring ruler (c) is connected to a side of the connecting rod (b).
In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).  Applicant’s preamble recites an intended use and the body of applicant’s claim is a self-contained description of the structure and does not depend on the preamble of completeness.  (MPEP 2111.02).   The Stadlin device has measurement markings and is fully capable of measuring occlusal distance.  Accordingly, the claim is anticipated.

Allowable Subject Matter
Claims 2-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant’s dependent claims recite features directed to the measuring device which are not found or suggested in the prior art.  Claims 2 (11, 14, 17 and 20) require rectangular plates having sequentially arranged measuring devices having reduced widths.   Claims 3 (4, 12, 13, 15, 16, 18, 19) comprise four, fifth and sixth measuring parts.  Claims 5 (6-10) recite the specific angles of the upper, middle and lower connecting rod, sequentially connected from top to bottom, and following a specific three-dimensional Cartesian coordinate system.  None of the prior art shows or suggests this combination of elements, which is specifically designed to measure occlusal distance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Abdullah, US D658,520 teaches a measuring gauge similar is design to applicant’s occlusal distance measurer.  
Nieto, US D596,054 teaches a depth gauge for band saws, etc., which has features similar to applicant’s  stepped measuring gauge.  

Badger, US 1,639,626 teaches a device having perpendicularly arranged measuring tools useful for measuring dental articulation.  
Aspel, US 5,836,767 teaches a dental shim for use with pliers to protect adjacent teeth from damage.
Tajima et al., US D739,529 teach a measuring tool for dental use which appears useful for measuring dental occlusal distance.
Deslauriers et al., US 2003/0044751 teach a radiographic bitewing for measuring dental occlusal distance.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharon Kennedy whose telephone number is (571)272-8963. The examiner can normally be reached on Mondays through Thursdays from 8:00 AM to 5:30 PM. The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez, can be reached on (571)272-4964.  The examiner’s alternate supervisor, Jacqueline Johanas, can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 
/SHARON E KENNEDY/
 Examiner, Art Unit 3772

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772